DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I(a) in the reply filed on 11/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10, 13, 21 & 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.

Information Disclosure Statement
The Examiner notes that the Information Disclosure Statement (IDS) submissions (see attachments) are extremely long, citing over 200 references for consideration.  The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, has found most to not be of any particular relevance.  If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

               Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that "information is material to patentability which is not cumulative to information already of record or being made of record in the application …" [emphasis added].  The cited references, in addition to being extensive in volume, also appear to be largely cumulative, therefore, based upon the large number of references cited, the initialed references have been considered in a cumulative manner.  Examiner further notes that numerous cited references appear to have little or no relevance at all to the disclosed/claimed invention, many of which do not even discuss the structure of the rear end, but focus instead on the inlet and outlet valves of linear pumps.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, 15-17 & 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 5, 6, 9 & 11 of copending Application No. 17/884,757 in view of Redwine (U.S. Patent 4,467,703).
This is a provisional nonstatutory double patenting rejection.
As to Claim 1, ‘757 Claim 1 teaches a fluid end, comprising: a housing having a longitudinal axis and opposed front and rear surfaces joined by an outer intermediate surface; a bore formed within the housing and interconnecting the front and rear surfaces, the bore extending along the longitudinal axis of the housing; a retainer abutting the rear surface of the housing…and a reciprocating plunger disposed within the bore and the retainer.
‘757 does not teach a clamp engaging at least a portion of the retainer and at least a portion of the housing and securing the retainer and housing together.
Redwine describes a fluid end, and teaches a clamp (31) engaging at least a portion of (as shown in Figure 1) the retainer (28) and at least a portion of (as shown in Figure 1) the housing (12) and securing (Column 2, Lines 56-68) the retainer (28) and housing (12) together.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the clamp, as taught by Redwine, on the fluid end, as taught by ‘757, to prevent the retainer from moving.
As to Claim 8, ‘757, as modified, teaches each of the limitations of Claim 1, and continues to teach one and only one packing seal installed within the housing and engaging an outer surface of the plunger (‘757 Claim 1).
As to Claim 9, ‘757, as modified, teaches each of the limitations of Claims 1 & 8, and continues to teach a wear ring installed within the housing and surrounding the one and only one packing seal (‘757 Claim 2).
As to Claim 15, ‘757, as modified, teaches each of the limitations of Claims 1 & 8, and continues to teach the one and only one packing seal has opposed first and second surfaces joined by inner and outer intermediate surfaces, and comprises: an energizing component installed within the seal and configured to expand the inner and outer intermediate surfaces during operation (‘757 Claim 5).
As to Claim 16, ‘757, as modified, teaches each of the limitations of Claims 1, 8 & 15, and continues to teach the energizing component comprises a spring (‘757 Claim 6).
As to Claim 17, ‘757, as modified, teaches each of the limitations of Claim 1, and continues to teach no threads are formed in the housing that surround and face the plunger (‘757 Claim 9).
As to Claim 20, ‘757, as modified, teaches each of the limitations of Claim 1, and continues to teach a fluid end assembly, comprising: a plurality of the fluid ends of claim 1; in which each of the fluid ends is formed as an individual fluid end section; and in which the plurality of fluid end sections are positioned in a side-by-side relationship; and an intake manifold in fluid communication with each of the plurality of fluid end sections (‘757 Claim 11).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 18, the limitation “no threaded openings are formed in the housing for receiving a fastener configured to secure the retainer to the housing”, is indefinite.  It is not clear if a fastener is being claimed as part of the invention, or is not being claimed as part of the invention.  For the purpose of examination, the limitation will be interpreted as the fastener is not part of the claimed invention.  Applicant may overcome this rejection by amending the claim to only state “no threaded openings are formed in the housing”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 17, 18 & 20 are rejected under 35 U.S.C. 102 as being unpatentable over Redwine (U.S. Patent 4,467,703).
As to Claim 1, Redwine teaches a fluid end (Figure 1), comprising: a housing (12) having a longitudinal axis (left and right through the center of housing 12, as viewed in Figure 1) and opposed front (right side of 12, as viewed in Figure 1) and rear (left side of 12, as viewed in Figure 1) surfaces and joined by an outer intermediate surface (the circumferential outer surface of 12, as viewed in Figure 1); a bore (the bore within which plunger 10 reciprocates in, as shown in Figure 1) formed within (as shown in Figure 1) the housing (12) and interconnecting (as shown in Figure 1) the front (right side of 12, as viewed in Figure 1) and rear surfaces (right side of 12, as viewed in Figure 1), the bore (right side of 12, as viewed in Figure 1) extending along (right side of 12, as viewed in Figure 1) the longitudinal axis (left and right through the center of housing 12, as viewed in Figure 1) of the housing (12); a retainer (28) abutting (as shown in Figure 1) the rear surface (left side of 12, as viewed in Figure 1) of the housing (12); a clamp (31) engaging at least a portion of (as shown in Figure 1) the retainer (28) and at least a portion of (as shown in Figure 1) the housing (12) and securing (Column 2, Lines 56-68) the retainer (28) and housing (12) together; and a reciprocating (Column 2, Lines 56-68) plunger (10/18/20) disposed within (as shown in Figure 1) the bore (the bore within which plunger 10 reciprocates in, as shown in Figure 1) and the retainer (28).
As to Claim 2, Redwine teaches all the limitations of Claim 1, and continues to teach the retainer (28) has opposed front (right side of 28, as viewed in Figure 1) and rear (left side of 28, as viewed in Figure 1) surfaces joined by inner (the inner circumferential surface of 28) and outer (the outer circumferential surface of 28) intermediate surfaces; in which no threads are formed (as shown in Figure 1) in the outer intermediate surface (the outer circumferential surface of 28).
As to Claim 3, Redwine teaches all the limitations of Claims 1 & 2, and continues to teach the inner intermediate surface (the inner circumferential surface of 28) defines a central opening (through which plunger 10/18/20 reciprocates within, as shown in Figure 1) and in which no threads are formed (as shown in Figure 1) in the inner intermediate surface (the inner circumferential surface of 28).
As to Claim 4, Redwine teaches all the limitations of Claim 1, and continues to teach the retainer (28) has opposed front (right side of 28, as viewed in Figure 1) and rear (left side of 28, as viewed in Figure 1) surfaces joined by inner (the inner circumferential surface of 28) and outer (the outer circumferential surface of 28) intermediate surfaces; in which the inner intermediate surface (the inner circumferential surface of 28) defines a central opening (through which plunger 10/18/20 reciprocates within, as shown in Figure 1) and in which no threads are formed (as shown in Figure 1) in the inner intermediate surface (the inner circumferential surface of 28).
As to Claim 5, Redwine teaches all the limitations of Claim 1, and continues to teach the clamp (31) surrounds and engages (as shown in Figure 1) the portion of the retainer (28) and the portion of the housing (12).
As to Claim 6, Redwine teaches all the limitations of Claim 1, and continues to teach an inner surface (the inner circumferential surface of 31) of the clamp (31) corresponds with (as shown in Figure 1) an outer surface (the outer circumferential surface of 28) of the portion of the retainer (28) and an outer surface (the outer circumferential surface of 12) of the portion of the housing (12).
As to Claim 7, Redwine teaches all the limitations of Claim 1, and continues to teach at least one packing seal (26) is installed within (as shown in Figure 1) the housing (12) and engaging (as shown in Figure 1) an outer surface (the outer circumferential surface of 10) of the plunger (10/18/20); and in which the retainer (28) abuts (as shown in Figure 1) the at least one packing seal (26) and holds (Column 2, Lines 56-68) the at least one packing seal (26) within the housing (12).
As to Claim 8, Redwine teaches all the limitations of Claim 1, and continues to teach one and only one (as shown in Figure 1) packing seal (26) installed within (as shown in Figure 1) the housing (12) and engaging (as shown in Figure 1) an outer surface (the outer circumferential surface of 10) of the plunger (10/18/20).
As to Claim 17, Redwine teaches all the limitations of Claim 1, and continues to teach
no threads (as shown in Figure 1) are formed in the housing (12) that surround and face the plunger (10/18/20).
As to Claim 18, Redwine teaches all the limitations of Claim 1, and continues to teach no threaded openings (as shown in Figure 1) are formed in the housing (12) for receiving a fastener (Redwine does not teach a fastener in combination with the clamp 31) configured to secure the retainer (28) to the housing (12).
As to Claim 20, Redwine teaches all the limitations of Claim 1, and continues to teach a plurality of the fluid ends (as shown in Figure 5) of claim 1 (as described in the Claim 1 rejection above); in which each of the fluid ends (Figure 1) is formed as an individual fluid end section (as shown in Figure 5); and in which the plurality of fluid end sections (as shown in Figure 5) are positioned in a side-by-side relationship (as shown in Figure 5); and an intake manifold (82) in fluid communication with (as shown in Figures 5/8) each of the plurality of fluid end sections (as shown in Figures 5/8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Redwine, in view of Finlayson (U.S. Patent 2,071,825).
As to Claim 9, Redwine teaches all the limitations of Claims 1 & 8, but does not teach a wear ring installed within the housing and surrounding the one and only one packing seal.
Finlayson describes a packing assembly for a reciprocating rod, and teaches a wear ring (16) installed within (as shown in Figure 1) the housing (4) and surrounding (where packing 14 sits within the groove within wear ring 16, as shown in Figure 1) the one and only one packing seal (14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the wear ring (24) and packing, as taught by Redwine, to include the groove and tongue, respectively, as taught by Finlayson, to prevent the packing from moving (Page 1, Right Column, Lines 26-33).
As to Claim 14, Redwine teaches all the limitations of Claims 1 & 7, but does not teach a groove is formed in the retainer for receiving at least a portion of the at least one seal.
Finlayson describes a packing assembly for a reciprocating rod, and teaches a groove (Page 1, Right Column, Lines 26-33, as shown in Figure 1) is formed in the retainer (16) for receiving at least a portion of (as shown in Figure 1) the at least one seal (14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the retainer, as taught by Redwine, to include the groove, as taught by Finlayson, to prevent the packing from moving (Page 1, Right Column, Lines 26-33).

Claims 11 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Redwine, in view of Love (U.S. Patent 3,801,234).
As to Claim 11, Redwine teaches all the limitations of Claim 1, and continues to teach the clamp (31) comprises two sections (Column 2, Lines 67-68), but does not explicitly describe an upper section joined to a lower section by a plurality of fasteners.
Love describes a fluid end which attaches structural components via clamps, and teaches the use of a clamp (23) comprised of an upper section (26a) joined to (via 33/34, as shown in Figure 2) a lower section (26b) by a plurality of fasteners (35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the clamp, as taught by Love, in place of the clamp, as taught by Redwine, since "the quick-disconnect feature of the clamping collar permits rapid replacement of parts (Column 5, Lines 58-68).”
As to Claim 19, Redwine teaches all the limitations of Claim 1, and continues to teach the clamp (31) comprises two sections (Column 2, Lines 67-68), but does not explicitly describe the clamp is secured to the retainer and the housing using a plurality of fasteners; and in which the fasteners do not engage any portion of the retainer or housing.
Love describes a fluid end which attaches structural components via clamps, and teaches the use of a clamp (23) is secured to the housing (29) using a plurality of fasteners (35); and in which the fasteners (35) do not engage any portion of (as shown in Figure 2) the housing (29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the clamp, as taught by Love, in place of the clamp, as taught by Redwine, since "the quick-disconnect feature of the clamping collar permits rapid replacement of parts (Column 5, Lines 58-68).”
The modification of Love into Redwine results in the clamp (Love 23) is secured to the retainer (Redwine 28) and the housing (Redwine 12) using a plurality of fasteners (Love 35); and in which the fasteners (Love 35) do not engage any portion of (the Love fasteners 35 shown in Love Figure 2 only contact the upper and lower portions of Love clamp 23) the retainer (Redwine 28) or housing (Redwine 12).

Claims 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Redwine, in view of Henderson (U.S. Patent 5,799,953).
As to Claim 15, Redwine teaches all the limitations of Claims 1 & 8, but is silent on the structural makeup of the packing seal, so does not explicitly teach the one and only one packing seal has opposed first and second surfaces joined by inner and outer intermediate surfaces, and comprises: an energizing component installed within the seal configured to expand the inner and outer intermediate surfaces during operation.
Henderson describes a seal useful for piston applications (Column 1, Lines 17-21), and teaches a packing seal (20) has opposed first (left side of 20, as viewed in Figure 2) and second (right side of 20, as viewed in Figure 2) surfaces joined by inner (the inner surface of 30, within which springs 34 sit) and outer (the outer surface of 30, on which cap 32 sits) intermediate surfaces, and comprises: an energizing component (springs 34) installed within (as shown in Figure 2) the seal (20) configured to expand  (Column 3, Line 67 to Column 4, Line 6) the inner (the inner surface of 30, within which springs 34 sit) and outer (the outer surface of 30, on which cap 32 sits) intermediate surfaces during operation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the seal, as taught by Henderson, in place of the seal, as taught by Redwine, since spring energized seals are less likely to fail in their operating environment (Column 1, Lines 9-17).
As to Claim 16, Redwine, as modified, teaches all the limitations of Claims 1, 8 & 15, and continues to teach the energizing component (Henderson springs 34) comprises a spring (Henderson springs 34).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
The prior art of record either alone or in combination does not teach or fairly suggest the fluid end as claimed in Claim 12, where the one and only one packing seal comprises opposed first and second surfaces; in which the bore opens into a counterbore adjacent the rear surface of the housing; and in which the second surface of the packing seal and the wear ring engage a base of the counterbore, in combination with the limitations claimed in Claims 1, 8 & 9, from which Claim 12 depends.
Redwine (U.S. Patent 4,467,703), in view of Finlayson (U.S. Patent 2,071,825) is considered the closest art of record, disclosing a fluid end with each of the limitations in Claims 1, 8 & 9, as described in the respective rejections above. However, modifying Finlayson into Redwine results in the wear ring being located on the opposite side of the packing from the counterbore, so the wear ring does not engage with the base of the counterbore.  Modifying Finlayson’s wear ring to engage with the base of the counterbore would require hindsight structural modification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morreale (2017/0211565) and Schettler (3,655,207) both describe fluid ends with clamped retainers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746